Citation Nr: 1612683	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-40 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 13, 2011, for the grant of a 70 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In July 2015, the Board remanded the claim for additional development, and the case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

Unfortunately, another remand is needed in this case.

In the July 2015 remand, the Board directed the RO or the Appeals Management Center (AMC) in Washington, D.C. to obtain the Veteran's pertinent VA medical records, to include records dated from February 2008 to November 2011.  The AMC indicated in the December 2015 supplemental statement of the case that the Veteran's VA treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island, dated from February 2005 to the present, and the VAMC in Bronx, New York, dated from 2008 to 2011, were obtained.  In reviewing this evidence, the AMC relayed the Veteran's pertinent symptomatology and treatment documented in records dated from October 2007 to November 2011.  However, review of the evidence currently of record shows that only the Veteran's VA treatment records dated from May 2011 to the present have been included in the his electronic records before the Board.  Thus, pertinent VA records remain outstanding, further frustrating the Board's ability to reach a decision in this case.  The AMC has not complied with the July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Therefore, a remand is needed in order to obtain the Veteran's outstanding VA medical records.    

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Associate with Virtual VA or VBMS all outstanding VA medical records pertinent to the claim, to include all relevant records dated from 2005 to May 2011.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or the AMC must review the evidence included in the Veteran's electronic files to ensure all records development, as well as any other necessary development, has been completed, and if such has not been completed, undertake corrective action.

3.  Then, the RO or the AMC should readjudicate the earlier effective date claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2104).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




